Citation Nr: 0325669	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service connected 
bilateral knee disabilities.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to April 
1976.

This appeal to the Board of Veterans'Appeals (Board) arises 
from a March 2000 rating decision by the Oakland, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran' service medical records are negative for 
anyinjury to the back.

2.  There is no medical diagnosis of a current low back 
disorder.

3.  The veteran' service connected disabilities are: right 
knee instability, post-perative for ligament reconstruction, 
for which a 20 percent evaluation has been assigned; post-
operative traumatic arthritis of the right knee, for which a 
20 percent evaluation has been assigned; and post-operative 
traumatic arthritis of the left knee, for which a 10 percent 
evaluation has been assigned.

4.  The veteran's service connected disabilities have not 
been shown by credible evidence to preclude his obtaining and 
retaining substantially gainful employment.


CONCLUSION OF LAW

1.  A claimed back disorder was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist claimants, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  After receiving the veteran's 
initial, informal claim in June 1999, the RO advised him by 
letter in July 1999 that more information, to include a 
formal claim, on VA Form 21-526, was needed.  He was 
requested to submit the application form within 60 days.  He 
was also advised that a VA Form 21-8940 was needed if he 
wished to file for an unemployability rating.  He later filed 
those forms, dated in August 1999.

In April 2000, in a letter transmitting a March 2000 Rating 
Decision, the RO again notified the veteran that he could 
submit any additional evidence which he wished to have 
considered (or file a notice of disagreement (NOD)) within 
one year.  He filed an NOD in May 2000, and, has submitted 
numerous items of evidence and argument in support of his 
claim since that time.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was notified, by means of the discussions in a March 
2000 rating decision, June 2000 statement of the case (SOC), 
and February 2002 supplemental statement of the case (SSOC), 
of the applicable law and reasons for the denial of his 
claims.  He has been informed, therefore, of what the 
evidence needs to show in order for his claims to be granted.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify documents in the file which 
establish compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, all available service medical 
records have been obtained.  The RO also obtained the 
veteran's private treatment records.  There is no indication 
in the record, from either the veteran or his representative, 
of any additional relevant records which are available and 
which the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA examination in 
February 2001.  Additional examination and opinions are not 
warranted in this case.  

In correspondence from the RO dated in June 2003, and in the 
February 2002 SSOC, the veteran was advised of the provisions 
of the VCAA and of the new VA regulations issued pursuant 
thereto.  The June 2003 letter, citing the Quartuccio 
precedent, advised the veteran of what the evidence needs to 
show in order for his claims to be granted, what evidence was 
already of record, and what information or evidence was still 
needed.  He was also informed that VA would assist him by 
requesting records in the custody of military authorities or 
Federal agencies.  That letter requested that he respond 
within 30 days, and also assured the veteran, "You may take 
longer than 30 days to send us the additional information.  
However, you should try to make sure that we receive it 
within one year from the date of our first letter about what 
you needed to support this claim."  Therefore, VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claims, and of who is 
responsible for producing evidence.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran and his representative in the present 
case since his claim was filed in 1999 have accorded him 
ample time for responses, and he and his representative have 
submitted evidence on several occasions.  Moreover, in the 
Hearing Memorandum filed with the Board in September 2003, 
the veteran's representative espressly stated, in pertinent 
part, "The presentation in the claim file is more than 
adequate in documenting the veteran's claim.  Request 
expeditious consideration and action on this claim resolving 
reasonable doubt in granting the benefit."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records reflect that the veteran injured 
his right knee while playing football in September 1973, and 
that the knee was re-injured in 1974.  Surgery on the right 
knee was performed in January 1975, and left knee surgery was 
performed in September 1975.  In June 1975, the veteran 
complained of sharp back pain as well as burning urination.  
An assessment of "rule out" urinary tract infection was 
made.  

A private medical statement from Dr. C. (orthopedic surgery) 
dated in July 1999 reflects that the veteran was seen for an 
evaluation of his knee problems.  The doctor opined that the 
veteran had bilateral knee osteoarthritis, most likely due to 
injuries that occurred while he was in the military.  With 
respect to his ability to work, the doctor opined that the 
veteran was not really able to do any work that would require 
him to be consistently on his feet, or any type of running, 
jumping, or climbing.  

The record contains a favorable decision from the Social 
Security Administration (SSA) dated in November 1999.  That 
decision indicates that the veteran was disabled from 
November 1997, due to conditions consisting of cardiomyopathy 
with congestive heart failure; non-insulin-dependent diabetes 
mellitus; hypertension; polycythemia; residuals from knee 
surgeries, and sleep apnea.  The SSA Administrative Law Judge 
found that the veteran was unable to adhere to a regular work 
schedule due to chronic fatigue and shortness of breath due 
to congestive heart failure.  

A VA examination of the joints was conducted in March 2000.  
The report indicates that the veteran was employed as an 
operator and supervisor in a refinery, which required him to 
be on his feet and travel around the production facility, 
following which he was employed at a correctional facility 
doing office work until November 1997.  The veteran 
complained of right knee problems including almost constant 
pain, popping, catching, and instability.  He indicated that 
the left knee was less problematic, but complained of 
grinding and moderate pain.  X-ray films of the right knee 
showed severe arthrosis, and films of the left knee were 
relatively normal, although slight diminution of the joint 
space was shown.  The examiner stated that with respect to 
consideration such as joint excursion, strength, speed, 
coordination, and endurance, these were adversely affected in 
the right knee and would be a deterrent to obtaining and 
regaining gainful employment that would require him to be on 
his feet for any length of time.  

In a March 2000 rating action, service connection was granted 
for right knee instability, assigned a 20 percent evaluation; 
post-operative traumatic arthritis of the right knee, 
assigned a 20 percent evaluation; and for post-operative 
traumatic arthritis of the left knee, assigned a 10 percent 
evaluation.  Service connection was denied for a low back 
disability.  The veteran's combined evaluation for his 
service-connected disabilities totals 50 percent.  

A second private medical statement from Dr. C., dated in 
August 2000, indicates that the veteran was seen for a 
follow-up for his knee disabilities and for an evaluation of 
the back.  The doctor noted that the veteran had a history of 
osteoarthritis of both knees, and had walked with an antalgic 
gait for a long time.  The doctor opined that, almost 
directly due to this, the veteran developed low back 
complaints and is having increased wear on his spine, 
described as severe symptoms.  The doctor opined that the 
veteran's back complaints were directly related to the knees 
and had to do with the mechanics of walking.  

An August 2000 medical statement from, Dr. J., a doctor at a 
pulmonary and sleep disorder center which had been treating 
the veteran since 1992, indicated that the doctor agreed with 
the findings made by Dr. C. in his August 2000 statement. 

An examination for VA purposes was conducted in February 
2001, and it was noted that the claims folder was reviewed.  
Examination of the back revealed tenderness in the lumbar 
region.  There was no evidence of spasms or swelling.  Range 
of motion was normal and painless.  Straight leg raising test 
was 40 degrees with no discomfort.  Examination of the right 
knee revealed tenderness.  Range of motion was from 0 to 110 
degrees, following which there was discomfort.  Slight 
popping was noted.  Examination of the left knee revealed 
full range of motion, without any evidence of tenderness, 
inflammation, or swelling.  Ligaments were intact.  

The examiner concluded that the veteran had arthritic 
problems with the knee, more severe on the right side than 
the left, as well as a mild degree of back pain, although 
findings were all within normal limits.  The examiner stated 
that, with respect to joint excursion, strength, speed, 
coordination and endurance, the right knee would be a 
deterrent for to obtaining gainful employment, particularly 
if it required the veteran to be on his feet for any length 
of time.  The examiner opined that, with respect to the low 
back, clinical examination showed extremely minimal findings 
and that he did not agree with Dr. C. that the back condition 
was the result of the arthritic knee conditions.  

Records from the SSA received in June 2002 reflect that the 
veteran completed high school and two years of college.  The 
SSA records reflect that, in his application for SSA 
benefits, the veteran listed that the illness and conditions 
which precluded him from working consisting of: polycythemia, 
cardiomyopathy, and severe hypertension, which limited his 
ability to work due to symptoms of fatigue and shortness of 
breath.  

The SSA records also included a medical examination report 
dated in April 1999.  The report indicated that the veteran 
had been a probation officer and had been unemployed for 11/2 
years.  He complained primarily of dyspnea on exertion after 
10 minutes.  It was noted that surgery had been performed on 
both knees.  Examination of the knee joints was normal, and 
he had full range of motion.  Gait was also normal.  An 
examination of the back showed no tenderness, deformity, or 
motor or sensory deficit and range of motion was normal.  
Diagnoses including diabetes mellitus, Type II; hypertension, 
controlled; congestive heart failure; and status post 
bilateral knee surgeries with mild degenerative joint disease 
in the right knee were made.  The examiner stated that, given 
that the veteran could not walk for even 10 minutes without 
getting short of breath, he would not be able to do any 
manual labor whatsoever.  It was noted that even a job that 
required him to sit, stand, and walk in an 8-hour period with 
normal breaks could present difficulties.  The report also 
stated that he did not need assistive devices to ambulate and 
that there were no postural limitations on bending, stooping, 
and crouching.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service-connection may also be granted 
for the degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  The term "unemployability," as used in VA 
regulations governing total disability ratings, is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91.

In determining whether the veteran is entitled to TDIU 
benefits, neither his non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A schedular disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

IV.  Analysis

Service Connection for Low Back Disability

The veteran primarily asserts that he has a back disability 
which was incurred secondary to his service-connected right 
and left knee disabilities.  This claim will be evaluated 
under both direct and secondary service connection theories 
of entitlement.

The veteran's service medical records are entirely negative 
for complaints, findings, or a diagnosis of a back disorder.  
The sole documented complaint of back pain in 1975 was 
apparently related to symptoms of a urinary tract infection.  

More significant, with respect to both the direct and 
secondary theories of entitlement, the record fails to show a 
currently diagnosed disability of the low back.  Physical 
examinations conducted privately in 1999 and by VA in 2001 
failed to reveal any physical disability of the back.  The 
only documented symptoms of the back consist of the veteran's 
complaints of pain and a notation of tenderness, as shown in 
the 2001 VA examination report, and no back disability was 
diagnosed at that time, or is shown by any other post-service 
medical records.  While the Board does not dispute that the 
veteran may have symptoms of pain and tenderness, these 
symptoms alone do not represent a finding of an underlying 
disability of the low back, inasmuch as they are productive 
of no physical or functional impairment.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

The fact that the veteran has no currently diagnosed or 
clinically demonstrated disability of the low back is in and 
of itself a basis for the denial of the claim.  Service 
connection generally presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Because there is no competent medical evidence that 
the veteran currently has a back disorder, his claim for 
service connection for such a disability, on either a direct 
or secondary basis, must be denied.  38 C.F.R. § 3.303.

The Board also points out that the record lacks any evidence 
establishing or even suggesting an etiological link between 
service and the veteran's currently claimed low back 
disability.  Therefore, even were there a present low back 
disability, service connection on a direct basis would not be 
warranted. 

The record contains differing opinions regarding the matter 
of a secondary relationship between the veteran's claimed low 
back disability and his service-connected knee disabilities.  
The 2001 opinion of the VA examiner indicates that there is 
no such etiological relationship, while the opinions of Dr. C 
and Dr. J. indicate that there is a nexus between the 
veteran's claimed low back disability and his service-
connected knee disabilities.   In this regard, the Board 
finds the VA medical opinion of 2001, which was made based on 
a physical examination of the veteran's low back as well as a 
documented review of his claims folder, to be the most 
probative evidence as to this matter.  In contrast, the 
opinion of Dr. C. contained no clinical information relating 
to the low back, and the opinion of Dr. J. did not even 
reflect that he had ever examiner the veteran's low back.  
Accordingly, the Board concludes that the most probative 
evidence fails to establish an etiological relationship 
between the claimed low back disability and the service-
connected knee disabilities.  

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for a 
low back disability.  In essence, there is no evidence of 
current disability of the low back.  In the absence of a 
current diagnosis of the claimed low back disability, the 
claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

Entitlement to TDIU

The veteran's service connected disabilities consist of: (1) 
right knee instability, post-operative ligament 
reconstruction, for which a 20 percent evaluation has been 
assigned; post-operative traumatic arthritis of the right 
knee, for which a 20 percent evaluation has been assigned; 
and post-operative traumatic arthritis of the left knee, for 
which a 10 percent evaluation has been assigned.  The Board 
notes that the veteran does not meet the percentage 
prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  See 38 C.F.R. § 4.25.  
Specifically, the current combined service-connected 
evaluation is 50 percent.  Nonetheless, he may be entitled to 
TDIU based upon extraschedular considerations under 38 C.F.R. 
4.16(b).  The question to be addressed is whether there are 
unusual circumstances, peculiar to this veteran, that prevent 
him by reason of his service-connected disabilities from 
securing or obtaining substantial gainful employment.

In reviewing section 4.16 for a definition of a 
"substantially gainful occupation," the regulation provides 
in paragraph (a) that marginal employment shall not be 
considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. § 
4.16 (a).

Although in Moore v. Derwinski, 1 Vet. App. 356 (1991), the 
Court recognized the need for a clear definition of 
unemployability, it was noted in Faust v. West, 13 Vet. App. 
342 (2000), that the VA Secretary had yet to issue a clear 
definition of "substantially gainful employment."  The 
Court-articulated definition of engaging in a substantially 
gainful occupation considered both that person's abilities 
and his employment history.  More recently the decision in 
Bowling v. Principi, 15 Vet. App. 1 (2001), addressed the 
application of 38 C.F.R. § 4.16(b), which is controlling 
here.  The Court observed that eligibility for TDIU under 
section 4.16(b) is premised upon the claimant being unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Court noted 
that in Faust it was held that a person is engaged in a 
substantially gainful occupation when that occupation 
provided annual income which exceeded the poverty threshold 
for one person.  Faust, 13 Vet. App. at 355-56.

A review of the records reflects that the veteran has held 
positions as an operator and supervisor in a refinery, and at 
a correctional facility doing office work.  Records from the 
SSA also establish that he completed high school and twoyears 
of college.  In essence, this history establishes that he is 
qualified to perform sedentary office-type work.  

With respect to the service connected knee disabilities, the 
clinical evidence shows that he does not require assistive 
devices for ambulation and that he has fairly good range of 
motion of the knees, although as noted herein, X-ray evidence 
of arthritis has been shown.  Medical opinions of record 
indicate that these service-connected disabilities would 
primarily serve as a deterrent in conjunction with obtaining 
and maintaining employment requiring mobility.  In essence, 
there is no indication that the service-connected 
disabilities, solely, would prevent the veteran from 
obtaining and maintaining employment in a sedentary capacity.  


However, it is clear that the veteran has several serious 
non-service-connected health impairments, including 
hypertension, diabetes mellitus, and congestive heart 
failure, which collectively would significantly impact his 
ability to obtain and retain employment, even in a sedentary 
capacity.  The evidence reflects that symptoms such as 
dyspnea and shortness of breath on brief exertion related to 
the aforementioned non-service-connected condition are in 
fact the most significant barriers to the veteran's 
employability.  The SSA records even reflect that the veteran 
himself has identified these disabilities as those that 
limited his ability to work, as opposed to his knee problems.  

In conclusion, there is no evidence of record that any 
physician has ever found that one or more of the veteran's 
service connected disabilities has resulted in his inability 
to secure and follow a substantially gainful occupation.  
Under these circumstances, the Board finds that the 
preponderance of credible evidence is against his claim of 
entitlement to TDIU, and entitlement to that benefit is not 
established.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002).  
As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a back disorder is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



